IN THE SUPREME COURT OF THE STATE OF DELAWARE

STEPHANIE PARKER,                        §
                                         §   No. 377, 2021
       Appellant Below,                  §
       Appellant,                        §   Court Below—Superior Court
                                         §   of the State of Delaware
       v.                                §
                                         §   C.A. No. K21A-09-002
DELAWARE DEPARTMENT OF                   §
HEALTH AND SOCIAL                        §
SERVICES, AUDIT AND                      §
RECOVERY MANAGEMENT                      §
SERVICES,                                §
                                         §
       Appellee Below,                   §
       Appellee.                         §

                          Submitted: May 13, 2022
                          Decided:   June 15, 2022

                                     ORDER

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

      After consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Superior

Court’s order dated November 3, 2021. The appellant’s claim that she was not

properly served in the Justice of the Peace Court proceedings in 2018 does not

explain why she did not file an appeal from the Justice of the Peace Court’s judgment

until 2021, even after the garnishment of her wages would have given her notice of

the proceedings, or why her appeal to the Superior Court was also untimely.
     NOW, THEREFORE, IT IS ORDERED that judgment of the Superior Court

is AFFIRMED. The appellant’s motions are MOOT.



                                 BY THE COURT:

                                 /s/ Karen L. Valihura
                                 Justice




                                   2